Exhibit 10.1
BRADY CORPORATION
2010 OMNIBUS INCENTIVE STOCK PLAN
I. INTRODUCTION
1.01 Purpose. This plan shall be known as the Brady Corporation 2010 Omnibus
Incentive Stock Plan. The purpose of the Plan is to provide an incentive for
employees of Brady Corporation and its Affiliates to improve corporate
performance on a long-term basis, and to attract and retain employees by
enabling employees to participate in the future successes of the Corporation,
and by associating the long term interests of employees with those of the
Corporation and its shareholders. It is intended that the Plan and its operation
comply with the provisions of Rule 16b-3 under the Securities Exchange Act of
1934 (or any successor rule). The Plan is intended to permit the grant of
Nonqualified Stock Options, Incentive Stock Options, shares of Restricted Stock
and Restricted Stock Units. The proceeds received by the Corporation from the
sale of Corporation Stock pursuant to the Plan shall be used for general
corporate purposes.
1.02 Effective Date. The effective date of the Plan shall be July 21, 2009,
subject to approval of the Plan by holders of a majority of the outstanding
voting common stock of the Corporation provided that such approval is given
within 12 months of the effective date. Any Award granted prior to such
shareholder approval shall be expressly conditioned upon shareholder approval of
the Plan.
1.03 Effect on Prior Plans. After December 31, 2009, no further awards or grants
will be made under the Brady Corporation 2006 Omnibus Incentive Stock Plans.
II. PLAN DEFINITIONS
For Plan purposes, except where the context clearly indicates otherwise, the
following terms shall have the meanings set forth below:

  (a)  
“Affiliates” means any “subsidiary corporation” or “parent corporation” as such
terms are defined in Section 424 of the Code.

  (b)  
“Agreement” means a written agreement (including any amendment or supplement
thereto) between the Corporation and a Participant specifying the terms and
conditions of an Award.

  (c)  
“Award” shall mean the grant of any form of Stock Option, Restricted Stock or
Restricted Stock Units.

  (d)  
“Board” shall mean the Board of Directors of the Corporation.

  (e)  
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

 



--------------------------------------------------------------------------------



 



  (f)  
“Committee” shall mean the Committee described in Section 4.01.

  (g)  
“Corporation” shall mean Brady Corporation, a Wisconsin corporation.

  (h)  
“Corporation Stock” shall mean the Corporation’s Class A Non-Voting Common
Stock, $.01 par value, and such other stock and securities as may be substituted
therefor pursuant to Section 3.02.

  (i)  
“Eligible Employee” shall mean any regular salaried employee of the Corporation
or an Affiliate, including an employee who is a member of the Board, who
satisfies the requirements of Section 5.01.

  (j)  
“Exercise Period” shall mean the period of time provided pursuant to
Section 6.05 within which a Stock Option may be exercised.

  (k)  
“Fair Market Value” on any date shall mean, with respect to Corporation Stock,
if the stock is then listed and traded on a registered national securities
exchange, or is quoted in the NASDAQ National Market System, the average of the
high and low sale prices recorded in composite transactions for such date or, if
such date is not a business day or if no sales of Corporation Stock shall have
been reported with respect to such date, the next preceding business date with
respect to which sales were reported. In the absence of reported sales or if the
stock is not so listed or quoted, but is traded in the over-the-counter market,
Fair Market Value shall be the average of the closing bid and asked prices for
such shares on the relevant date.

  (l)  
“Participant” means an Eligible Employee who has been granted an Award under
this Plan.

  (m)  
“Performance Goals” means the performance goals established by the Committee
prior to the grant of any Award of Stock Options, Restricted Stock or Restricted
Stock Units intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. Performance Goals may be established at the Company
or business unit level and may be based upon the attainment of goals relating to
one or more of the following business criteria measured on an absolute basis or
in terms of growth or reduction: revenue, expenses, net income (pre-tax or
after-tax and with adjustments as stipulated), earnings per share, return on
equity, return on assets, return on tangible book value, operating income,
earnings before depreciation, interest, taxes and amortization (EBDITA), loss
ratio, expense ratio, increase in stock price, total shareholder return,
economic value added and operating cash flow. The Committee may establish other
subjective or objective performance goals, including individual goals, which it
deems appropriate.

 

-2-



--------------------------------------------------------------------------------



 



  (n)  
“Person” means any individual or entity, and the heirs, personal
representatives, executors, administrators, legal representatives, successors
and assigns of such Person as the context may require.

  (o)  
“Plan” shall mean the Brady Corporation 2010 Omnibus Incentive Stock Plan, as
set forth herein, as it may be amended from time to time.

  (p)  
“Restricted Stock” means shares of Corporation Stock granted to a Participant
under Article VII.

  (q)  
“Restricted Stock Unit” means an Award granted to a Participant under
Article VIII.

  (r)  
“Stock Option” means an option to purchase a stated number of shares of
Corporation Stock at the price set forth in an Agreement. A Stock Option may be
either a Nonqualified Stock Option or an Incentive Stock Option.

III. SHARES SUBJECT TO AWARD
3.01 Available Shares. Subject to adjustments under Section 3.02, the total
number of shares of Corporation Stock authorized for issuance shall not exceed
three million (3,000,000) shares, provided that no individual Eligible Employee
may be granted an Award or Awards under the Plan covering more than four hundred
thousand (400,000) shares of Corporation Stock in any calendar year (determined
without regard to grants under any other plan or program). The shares authorized
for issuance under the Plan may consist, in whole or in part, of authorized but
unissued Corporation Stock, or of treasury stock of the Corporation. Shares
subject to and not issued under an Award that expires, terminates, is canceled
or forfeited for any reason under the Plan shall again become available for the
granting of Awards.
3.02 Changes in Corporation Stock. In the event of any change in the Corporation
Stock resulting from a reorganization, recapitalization, stock split, stock
dividend, merger, consolidation, rights offering or like transaction, the
Committee shall proportionately and appropriately adjust: (a) the aggregate
number and kind of shares authorized for issuance under the Plan; and (b) in the
case of previously-granted Stock Options, the option price and the number and
kind of shares subject to the Stock Options, without any change in the aggregate
purchase price to be paid for the Stock Options.
IV. ADMINISTRATION
4.01 Administration by the Committee. The Plan shall be administered by the
Committee. The Committee shall be a committee designated by the Board to
administer the Plan and shall initially be the Compensation Committee of the
Board. The Committee shall be constituted to permit the Plan to comply with the
provisions of Rule 16b-3 under the Securities Exchange Act of 1934 (or any
successor rule) and Section 162(m) of the Code. A majority of the members of the
Committee shall constitute a quorum. The approval of such a quorum, expressed by
a majority vote at a meeting held either in person or by conference telephone
call, or the unanimous consent of all members in writing without a meeting,
shall constitute the action of the Committee and shall be valid and effective
for all purposes of the Plan.

 

-3-



--------------------------------------------------------------------------------



 



4.02 Committee Powers. Subject to Section 10.06, the Committee is empowered to
adopt, amend and rescind such rules, regulations and procedures and take such
other action as it shall deem necessary or proper for the administration of the
Plan and, in its discretion, may modify, extend or renew any Award theretofore
granted. The Committee shall also have authority to interpret the Plan, and the
decision of the Committee on any questions concerning the interpretation of the
Plan shall be final and conclusive. The express grant in the Plan of any
specific power to the Committee shall not be construed as limiting any power or
authority of the Committee. The Committee shall not incur any liability for any
action taken in good faith with respect to the Plan or any Award.
Subject to the provisions of the Plan, the Committee shall have full and final
authority to:

  (a)  
designate the Eligible Employees to whom Awards shall be granted;

  (b)  
grant Awards in such form and amount as the Committee shall determine;

  (c)  
impose such limitations, restrictions and conditions upon any such Award as the
Committee shall deem appropriate, including conditions (in addition to those
contained in this Plan) (i) on the exercisability of all or any portion of a
Stock Option, (ii) on the transferability or forfeitability of Restricted Stock
or (iii) requiring an Eligible Employee to retain all or a portion of the
Corporation Stock for a period of time following the exercise of a Stock Option,
the vesting of Restricted Stock or the payment of Restricted Stock Units;

  (d)  
prescribe the form of Agreement with respect to each Award;

  (e)  
waive in whole or in part any limitations, restrictions or conditions imposed
upon any such Award as the Committee shall deem appropriate (including
accelerating the time at which any Stock Option may be exercised or the time at
which Restricted Stock may become transferable or nonforfeitable);

  (f)  
make adjustments in the terms and conditions of a Performance Goal in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
provided that no such adjustment shall be authorized to the extent that such
adjustment would be inconsistent with the Plan’s or any Performance Award
meeting the requirements of Section 162(m) of the Code; and

  (g)  
determine the extent to which leaves of absence for governmental or military
service, illness, temporary disability and the like shall not be deemed
interruptions of continuous employment.

 

-4-



--------------------------------------------------------------------------------



 



V. PARTICIPATION
5.01 Eligibility. Any employee of the Corporation and its Affiliates (including
officers and employees who may be members of the Board) who, in the sole opinion
of the Committee, has contributed or can be expected to contribute to the
profits, growth and success of the Corporation shall be eligible for Awards
under the Plan. From among all such Eligible Employees, the Committee shall
determine from time to time those Eligible Employees to whom Awards shall be
granted. No Eligible Employee shall have any right whatsoever to receive an
Award unless so determined by the Committee.
5.02 No Employment Rights. The Plan shall not be construed as conferring any
rights upon any person for a continuation of employment, nor shall it interfere
with the rights of the Corporation or any Affiliates to terminate the employment
of any person or to take any other action affecting such person.
VI. STOCK OPTIONS
6.01 Stock Options; General. Stock Options granted under the Plan shall be in
the form of Nonqualified Stock Options (“NSOs”), Incentive Stock Options
(“ISOs”) or a combination thereof. Each Stock Option granted under the Plan
shall be evidenced by an Agreement which shall contain the terms and conditions
required by this Article VI, and such other terms and conditions, not
inconsistent herewith, as the Committee may deem appropriate in each case. A
Stock Option granted under the Plan shall not be treated as an Incentive Stock
Option unless the Stock Option Agreement specifically designates the option as
an Incentive Stock Option.
6.02 Stock Option Holder’s Rights as a Shareholder. The holder of a Stock Option
shall not have any rights as a shareholder with respect to the shares covered by
a Stock Option until such shares have been delivered to him or her.
6.03 Option Price. The price at which each share of Corporation Stock covered by
a Stock Option may be purchased shall be not less than 100% of the Fair Market
Value of such stock on the date on which the option is granted. The option price
shall be subject to adjustment as provided in Section 3.02 hereof.
6.04 Date Stock Option Granted. For purposes of the Plan, a Stock Option shall
be considered as having been granted on the date on which the Committee
authorized the grant of the Stock Option except where the Committee has
designated a later date, in which event the later date shall constitute the date
of grant of the Stock Option; provided, however, that notice of the grant of the
Stock Option shall be given to the Participant within a reasonable time.
6.05 Exercise Period. The Committee shall have the power to set the time or
times within which each Option shall be exercisable, and to accelerate the time
or times of exercise; provided, however, that no Stock Option shall be
exercisable after the expiration of ten (10) years from the date the Stock
Option is granted. Each Agreement with respect to a Stock Option shall state the
period or periods of time within which the Stock Option may be exercised by the
Participant, in whole or in part.

 

-5-



--------------------------------------------------------------------------------



 



Subject to the foregoing, unless the Agreement with respect to a Stock Option
expressly provides otherwise, a Stock Option shall be exercisable in accordance
with the following schedule:

          Years After       Date of Grant   Percentage of Shares  
 
       
Less than 1
    0 %
 
       
1 but less than 2
    33-1/3 %
 
       
2 but less than 3
    66-2/3 %
 
       
3 or more
    100 %

6.06 Method of Exercise. Subject to Section 6.05, each Stock Option may be
exercised in whole or in part from time to time as specified in the Agreements
provided, however, that each Participant may exercise a Stock Option in whole or
in part by giving written notice of the exercise to the Corporation, specifying
the number of shares to be purchased by payment in full of the purchase price
therefor. The purchase price may be paid (a) in cash, (b) by check, (c) with the
approval of the Committee, or if the applicable Agreement so provides, by
delivering shares of Corporation Stock (“Delivered Stock”), (d) by surrendering
to the Corporation shares of Corporation Stock otherwise receivable upon
exercise of the Stock Option (a “Net Exercise”), or (e) any combination of the
foregoing. For purposes of the foregoing, Delivered Stock shall be valued at its
Fair Market Value determined as of the business day immediately preceding the
date of exercise of the Stock Option and shares of Corporation Stock used in a
Net Exercise shall be valued at their Fair Market Value determined as of the
date of exercise of the Stock Option. No Participant shall be under any
obligation to exercise any Stock Option hereunder.
6.07 Dissolution or Liquidation. Anything contained herein to the contrary
notwithstanding, on the effective date of any dissolution or liquidation of the
Corporation, any unexercised Stock Options shall be deemed cancelled, and the
holder of any such unexercised Stock Options shall be entitled to receive
payment under Section 10.04.
6.08 Special Rules for Incentive Stock Options. For so long as Section 422 ( or
any successor provision) of the Code so provides:

  (a)  
The aggregate Fair Market Value of Corporation Stock (determined as of the date
the stock option is granted) with respect to which ISOs are exercisable for the
first time during a calendar year may not exceed $100,000. To the extent that
the value of the stock subject to options exceeds that amount, the excess shall
be considered to be NSOs, with the determination to be made in the order the
options are granted.

  (b)  
Employees who own, directly or indirectly, within the meaning of Code
Section 425(d), more than 10% of the voting power of all classes of stock of the
Corporation or any parent or subsidiary corporation shall not be eligible to
receive an ISO hereunder unless the purchase price per share under such option
is at least 110% of the Fair Market Value of the stock subject to the option and
such option by its terms is not exercisable after the expiration of five
(5) years from the date such option is granted

  (c)  
To obtain favorable ISO tax treatment, the option must be exercised while the
Participant is an employee, or within three months after the Participant’s
termination as an employee; provided that, in the case of termination on account
of disability (as defined in Section 22(e)(3) of the Code), the exercise period
may be extended to one year; and further provided that the employment
requirement is waived in the case of the participant’s death.

 

-6-



--------------------------------------------------------------------------------



 



VII. RESTRICTED STOCK
7.01 Administration. Shares of Restricted Stock may be issued either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Eligible Employees to whom and the time or times at which grants of
Restricted Stock will be made, the number of shares to be granted, the time or
times within which such Awards may be subject to forfeiture or otherwise
restricted and any other terms and conditions of the Awards. The restrictions
may be based upon specified Performance Goals, the Participant’s continued
employment with the Corporation or its Affiliates or such other factors or
criteria as the Committee shall determine. Subject to Sections 7.02 and 7.03
hereof the provisions of Restricted Stock Awards need not be the same with
respect to each recipient.
7.02 Certificates. Each individual receiving a Restricted Stock Award shall be
issued a certificate in respect of such shares of Restricted Stock which
certificate shall be held in custody by the Corporation until the restrictions
thereon shall have lapsed. In addition, each individual receiving a Restricted
Stock Award shall, as a condition of any such Restricted Stock Award, have
delivered to the Corporation a stock power, endorsed in blank, with respect to
the Corporation Stock covered by such Award. Each certificate in respect of
shares of Restricted Stock shall be registered in the name of the Participant to
whom such Restricted Stock has been granted and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Brady Corporation 2010 Omnibus Incentive Stock Plan and a Restricted Stock
Agreement. Copies of such Plan and Agreement are on file at the offices of the
Brady Corporation.”
In addition each certificate in respect of shares of Restricted Stock may bear
such legends and statements as the Committee may deem advisable to assure
compliance with the federal and state laws and regulations.

 

-7-



--------------------------------------------------------------------------------



 



7.03 Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

  (a)  
Until the applicable restrictions lapse, the Participant shall not be permitted
to sell, assign, transfer, exchange, pledge, hypothecate or otherwise dispose of
or encumber shares of Restricted Stock.

  (b)  
Unless and until a forfeiture of the Restricted Stock, the Participant shall
have, with respect to the shares of Restricted Stock, all of the rights of a
shareholder of the Corporation, including the right to vote the shares (if
applicable) and the right to receive any cash dividends. Unless otherwise
determined by the Committee, cash dividends shall be automatically paid in cash
and dividends payable in Corporation Stock shall be paid in the form of
additional Restricted Stock.

  (c)  
Except to the extent otherwise provided in the applicable Restricted Stock
Agreement and (d) below, all shares still subject to restriction shall be
forfeited by the Participant upon termination of a Participant’s employment for
any reason.

  (d)  
In the event of hardship or other special circumstances of a Participant whose
employment is involuntarily terminated (other than for cause), the Committee may
waive in whole or in part any or all remaining restrictions with respect to such
Participant’s shares of Restricted Stock.

  (e)  
If and when the applicable restrictions lapse, unlegended certificates for such
shares shall be delivered to the Participant.

  (f)  
Each Award shall be confirmed by, and be subject to the terms of, a Restricted
Stock Agreement.

VIII. RESTRICTED STOCK UNITS
8.01 Administration. Restricted Stock Units may be issued either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Eligible Employees to whom and the time or times at which grants of
Restricted Stock Units will be made, the number of units to be granted, the time
or times within which such Awards may be subject to forfeiture or otherwise
restricted and any other terms and conditions of the Awards. The restrictions
may be based upon specified Performance Goals, the Participant’s continued
employment with the Corporation or its Affiliates or such other factors or
criteria as the Committee shall determine. The provisions of Restricted Stock
Awards need not be the same with respect to each recipient.
8.02 Form and Timing of Payment of Restricted Stock Units. Timing of payment of
earned Restricted Stock Units shall be determined by the Committee at its sole
discretion. The Committee, in its sole discretion, may pay earned Restricted
Stock Units in the form of cash or in shares of Corporation Stock (or in a
combination thereof), which have an aggregate Fair Market Value equal to the
value of the earned Restricted Stock Units.

 

-8-



--------------------------------------------------------------------------------



 



IX. WITHHOLDING TAXES
9.01 General Rule. Pursuant to applicable federal and state laws, the
Corporation is or may be required to collect withholding taxes upon the exercise
of a Stock Option or the lapse of stock restrictions. The Corporation may
require, as a condition to the exercise of a Stock Option or the issuance of a
stock certificate, that the Participant concurrently pay to the Corporation
(either in cash or, at the request of Participant, but subject to such rules and
regulations as the Committee may adopt from time to time, in shares of Delivered
Stock) the entire amount or a portion of any taxes which the Corporation is
required to withhold by reason of such exercise or lapse of restrictions, in
such amount as the Committee or the Corporation in its discretion may determine.
If and to the extent that withholding of any federal, state or local tax is
required in connection with the exercise of an Option or the lapse of stock
restrictions, the Participant may, subject to such rules and regulations as the
Corporation may adopt from time to time, elect to have the Corporation hold back
from the shares to be issued upon the exercise of the Stock Option or the lapse
of stock restrictions, the number of shares of Corporation Stock having a Fair
Market Value equal to such withholding obligation.
9.02 Special Rule for Insiders. Any such request or election (to satisfy a
withholding obligation using shares) by an individual who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934 (an “Insider”)
shall be made in accordance with the rules and regulations of the Securities and
Exchange Commission promulgated thereunder.
X. GENERAL
10.01 Nontransferability. No Award granted under the Plan shall be transferable
or assignable (or made subject to any pledge, lien, obligation or liability of a
Participant) except by last will and testament or the laws of descent and
distribution. Upon a transfer or assignment pursuant to a Participant’s last
will and testament or the laws of descent and distribution, any Stock Option
must be transferred in accordance therewith. During the Participant’s lifetime,
Stock Options shall be exercisable only by the Participant or by the
Participant’s guardian or legal representative. Notwithstanding the foregoing,
NSOs may be transferred by a Participant to the Participant’s spouse, children
or grandchildren or to a trust for the benefit of such spouse, children or
grandchildren; provided that the terms of any such transfer prohibit the resale
of shares acquired upon exercise of the option at a time during which the
transferor would not be permitted to sell such shares under the Corporation’s
policy on trading by insiders.
10.02 General Restriction. Each Award shall be subject to the requirement that
if at any time the Board or the Committee shall determine, in its discretion,
that the listing, registration, or qualification of securities upon any
securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Stock Option or the
issue or purchase of securities thereunder, such Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board or the Committee. The Committee shall have the right
to rely on an opinion of its counsel as to whether any such listing,
registration, qualification, consent or approval shall have been effected or
obtained.

 

-9-



--------------------------------------------------------------------------------



 



10.03 Effect of Termination of Employment, Disability or Death. Except as
otherwise provided by the Committee upon any Award, all rights under any Stock
Option granted to a Participant shall terminate and any Restricted Stock or
Restricted Stock Unit granted to a Participant shall be forfeited on the date
such Participant ceases to be employed by the Corporation or its subsidiaries,
except that

  (a)  
if the Participant’s employment is terminated by the death of the Participant,
any unexercised, unexpired Stock Options granted hereunder to the Participant
shall be 100% vested and fully exercisable, in whole or in part, at any time
within one year after the date of death, by the Participant’s personal
representative or by the person to whom the Stock Options are transferred under
the Participant’s last will and testament or the applicable laws of descent and
distribution;

  (b)  
if the Participant dies within 90 days after termination of employment by the
Corporation or its Affiliates, other than for cause, any unexercised, unexpired
Stock Options granted hereunder to the Participant and exercisable as of the
date of such termination of employment shall be exercisable, in whole or in
part, at any time within one year after the date of death, by the Participant’s
personal representative or by the person to whom the Stock Options are
transferred under the Participant’s last will and testament or the applicable
laws of descent and distribution;

  (c)  
if the Participant’s employment is terminated as a result of the disability of
the Participant (a disability means that the Participant is disabled as a result
of sickness or injury, such that he or she is unable to satisfactorily perform
the material duties of his or her job, as determined by the Board of Directors,
on the basis of medical evidence satisfactory to it), any unexercised, unexpired
Stock Options granted hereunder to the Participant shall become 100% vested and
fully exercisable, in whole or in part, at any time within one year after the
date of disability;

  (d)  
if the Participant’s employment is terminated as a result of the Participant’s
retirement (after age 55 with ten years of employment with the Corporation or an
Affiliate or after age 65), any unexercised, unexpired Stock Options granted
hereunder to the Participant shall continue to vest as provided in Section 6.05
hereof and any Stock Option that is or becomes vested may be exercised in whole
or in part prior to the expiration date of such Stock Option; and

  (e)  
if the Participant’s employment is terminated by the Company or an Affiliate for
any reason other than the Participant’s death, disability or retirement of the
Participant or for cause, any unexercised, unexpired Stock Options granted
hereunder and exercisable as of the date of such termination of employment shall
be exercisable in whole or in part at any time within 90 days after such date of
termination.

 

-10-



--------------------------------------------------------------------------------



 



If a Participant’s employment is terminated for cause (as determined by the
Committee in its sole discretion), all of the Participant’s unexercised Stock
Options shall expire and all of the Participant’s Restricted Stock and
Restricted Stock Units shall be forfeited. Notwithstanding the foregoing, no
Stock Option shall be exercisable after the date of expiration of its term.
10.04 Merger, Consolidation or Reorganization. In the event of (a) the merger or
consolidation of the Corporation with or into another corporation or
corporations in which the Corporation is not the surviving corporation, (b) the
adoption of any plan for the dissolution of the Corporation, or (c) the sale or
exchange of all or substantially all the assets of the Corporation for cash or
for shares of stock or other securities of another corporation, all
then-unexercised Stock Options shall become fully exercisable, and all
restrictions imposed on any then-Restricted Stock and Restricted Stock Units
shall terminate (such that any Restricted Stock shall become fully transferable)
immediately prior to any such merger or consolidation in which the Corporation
is not the surviving corporation. The Committee may elect to cancel any
then-unexercised Stock Options. If any Stock Option is canceled, the
Corporation, or the corporation assuming the obligations of the Corporation
hereunder, shall pay the Participant an amount of cash or stock, as determined
by the Committee, equal to the Fair Market Value per share of the Corporation
Stock immediately preceding such cancellation over the option price, multiplied
by the number of shares subject to such cancelled Stock Option.
10.05 Expiration and Termination of the Plan. This Plan shall remain in effect
until all of the Awards made under the Plan have been exercised, the
restrictions thereon have lapsed or the Awards have expired, terminated, or been
canceled or forfeited. Notwithstanding the foregoing, no Awards shall be granted
under the Plan, after that date which is ten years after the Plan is approved by
the Board; or such earlier date as the Board determines in its sole discretion.
10.06 Amendments. The Board may from time to time amend, modify, suspend or
terminate the Plan; provided, however, that no such action shall (a) impair
without the Participant’s consent any Award theretofore granted under the Plan
or deprive any Participant of any shares of Corporation Stock which he may have
acquired through or as a result of the Plan or (b) be made without shareholder
approval where such approval would be required as a condition of compliance with
Rule 16b-3.
10.07 Wisconsin Law. Except as otherwise required by applicable federal laws,
the Plan shall be governed by, and construed in accordance with, the laws of the
State of Wisconsin.
10.08 Unfunded Plan. The Plan, insofar as it provides for Awards, shall be
unfunded and the Corporation shall not be required to segregate any assets that
may at any time be represented by Awards under this Plan. Any liability of the
Corporation to any Person with respect to any Award under this Plan shall be
based solely upon any contractual obligations that may be created pursuant to
this Plan. No such obligation of the Corporation shall be deemed to be secured
by any pledge of, or other encumbrance on, any property of the Corporation.
10.09 Rules of Construction. Headings are given to the articles and sections of
this Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation, or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.

 

-11-



--------------------------------------------------------------------------------



 



10.10 Gender and Number. Except when otherwise required by the context, words in
the masculine gender shall include the feminine, the singular shall include the
plural, and the plural the singular.
10.11 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with the requirements of Section 409A of
the Code, and the Plan and all Agreements shall be interpreted and applied by
the Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code. In the event
that any provision of the Plan or an Agreement is determined by the Committee to
not comply with the applicable requirements of Section 409A of the Code, the
Committee shall have the authority to take such actions and to make such changes
to the Plan or an Agreement as the Committee deems necessary to comply with such
requirements, provided that no such action shall adversely affect any
outstanding Award without the consent of the affected Participant.

 

-12-